TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00032-CR


Jeffery Sharp, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
NO. 38147, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING


O R D E R


PER CURIAM

	Appellant Jeffery Sharp filed his notice of appeal on January 17, 2012.  The
clerk's record was filed on January 27, 2012, and the reporter's record in this appeal was
due on February 17, 2012, but has not been filed.  This Court's clerk notified court reporter
Stephanie Larsen of the overdue record on March 14, 2012, and advised her that the record had to
be filed no later than March 26, 2012.  On March 19, 2012, Larsen responded by requesting a ninety-day extension of time to complete her preparation of the record.  However, effective March 1, 2012,
appellate courts may not grant an extension of time exceeding thirty days in an ordinary or restricted
appeal.  Tex. R. App. P. 35.3(c).
	Accordingly, Stephanie Larsen, court reporter for the 33rd District Court, is ordered
to file the reporter's record no later than April 25, 2012.  See Tex. R. App. P. 37.3(a)(2).

	It is ordered April 19, 2012.


Before Chief Justice Jones, Justices Pemberton and Rose
Do Not Publish